Exhibit 10.1

 

 

AMENDMENT NO. 2 AND ASSIGNMENT AGREEMENT

 

This Amendment to Exhibition License Agreement No. 31855 and Assignment
Agreement (the “Amendment”) is made and entered into by and between Twentieth
Century Fox Licensing & Merchandising, a division of Fox Entertainment Group,
Inc. (“Fox”), Premier Exhibition Management LLC (“PEM”) and AWC AG (“AWC”) dated
as of May 17, 2016.

 

Reference is hereby made to that certain fully signed Exhibition License
Agreement No. 31855 dated as of October 30, 2014 (entered into by the parties
hereto pursuant to that certain Letter Agreement dated as of June 17, 2013, now
expired) (the “Agreement”) by and between Fox and PEM. Capitalized terms not
otherwise defined herein shall have the same meaning as set forth in the
Agreement.

The parties agree to modify the Agreement as follows:

 

1.             LICENSEE: “Licensee”, as defined in the preamble to the
Agreement, is deleted and replaced with AWC AG.

 

2.             ASSIGNMENT:

 

A.PEM has notified Fox that it intends to assign its rights under the Agreement
to AWC AG, located at Corintostraße 1, 51103 Cologne, Germany (“AWC”). Section
21(d) of the Agreement prohibits any purported assignment or other transfer by
Licensee of any rights granted to Licensee under the Agreement. This Amendment
will confirm and acknowledge that (a) PEM is hereby requesting Fox’s written
consent to the assignment of its rights under the Agreement, and (b) Fox hereby
acknowledges and consents to such assignment, subject to payment in full of the
Transfer Fee (as referenced below), with the understanding that (i) AWC will be
the new operating entity performing the Agreement; and (ii) AWC accepts and
shall assume and be bound by all of PEM’s liabilities and obligations of
performance in accordance with the terms and conditions of the Agreement,
including without limitation, all financial obligations to Fox, effective upon
payment in full of the Transfer Fee. Accordingly, any and all references in the
Agreement or other related documents to “Premier Exhibition Management LLC” or
“Licensee” shall be deemed to refer to AWC. To the extent that any of PEM’s
liabilities and obligations of performance cannot be assigned via this
assignment, the parties agree that this assignment shall operate as a novation
for the purposes of AWC assuming all of the obligations and liabilities of
“Licensee” under the Agreement.    

B.Effective upon payment in full of the Transfer Fee, PEM hereby irrevocably
sells, transfers, assigns, delivers and conveys to, and AWC hereby irrevocably
purchases and assumes from the PEM (i) all of PEM's rights, duties, obligations
and covenants under the Agreement as amended herein, and any and all other
documents or instruments delivered and related thereto, and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of PEM against any person, whether known or unknown,
arising under or in connection with the Agreement or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, statutory claims and all other claims at law or in equity related
to the rights and obligations sold and assigned pursuant herein. AWC represents
and warrants that (i) it has full power and authority, and has taken all action
necessary, to execute and deliver this Amendment, (ii) from and after the
Effective Date, it shall be bound by the provisions of the Agreement as amended
herein, (iii) it has received a copy of the Agreement and has received or has
been accorded the opportunity to receive such other documents and information as
it deems appropriate to make its own business analysis and decision to enter
into this Amendment, and (iv) it has, independently and without reliance upon
PEM and based on such documents and information as it has deemed appropriate,
made its own analysis and decision to enter into this Amendment.

 



 

 

3.             TRANSFER FEE: Fox’s consent to the assignment (as referenced
above) is expressly conditioned upon PEM paying to Fox a non-refundable and
non-recoupable transfer fee in the amount of Fifty Thousand United States
Dollars (US$50,000) (“Transfer Fee”), which sum shall be due and payable upon
signature of this Amendment No. 2 by PEM. Licensee acknowledges that this
Transfer Fee shall not be deducted or offset from any payments to be made to Fox
under the Agreement.

 

4.             RELEASE: Upon payment in full of the Transfer Fee, Fox and AWC,
together with their respective parents, subsidiaries, affiliates and divisions,
and as to each their respective successors and assigns, general and limited
partners, directors, officers, members, representatives, attorneys, shareholders
and agents, hereby knowingly and voluntarily release and forever discharge PEM,
together with all of PEM’s parents, subsidiaries, affiliates and divisions, and
as to each, their respective successors and assigns, officers, directors,
shareholders, owners, agents, and employees (the “Releasees”) from any and all
claims or causes of actions, liabilities, costs (including attorneys’ fees and
costs), damages, obligations and judgments known or unknown related to or
arising out of the Agreement (the “Released Claims”), with such Released Claims
being effective upon payment in full of the Transfer Fee. Except with respect to
a breach or alleged breach of this Amendment, Fox and AWC covenant not to sue
any Releasee in any forum or body whatsoever on any of the Released Claims.

 

5.             INITIAL TERM: Section 4(a) of the Agreement shall be deleted in
its entirety and replaced with the following (which now extends the expiration
date of the Initial Term for an additional seven (7) month period until October
31, 2021):

 

“(a) Initial Term: The “Initial Term” shall commence on the Effective Date, and
unless earlier terminated, shall expire on the earlier of five (5) years from
the Opening Date or October 31, 2021.”

 

6.             RENEWAL TERM: Section 4(b) of the Agreement shall be deleted in
its entirety and replaced with the following (which adjusts the expiration date
of the Renewal Term to October 31, 2026):

 

“(b) Renewal Term: Licensee may renew this Agreement, but only if the following
conditions are satisfied: (1) Licensee has fulfilled all of its obligations
hereunder during the Initial Term, including making all payments due hereunder
by the deadlines set forth herein; (2) Licensee’s Exhibition continues to meet
the quality standards as described in Section 13(a) below. Should Licensee meet
such conditions, Licensee may renew the Term for a period of five (5) additional
years commencing from the end of the Initial Term, and expiring no later than
October 31, 2026 (“Renewal Term”). Licensee shall provide written notice to Fox
of its intention to renew the term, which notice shall be rendered not fewer
than one hundred eighty (180) days prior to the expiration of the Initial Term;
and, subject further to Licensee’s obligation to pay to Fox the additional
Renewal Term Guarantee (defined in Section 6(b)) or other fees as applicable. If
Licensee fails to meet the foregoing one hundred eighty (180)-day notice
requirement, any term renewal will require a separate negotiation with Fox and
Fox shall have no further obligation to Licensee whatsoever concerning such
rights.”

 

7.             EXHIBITION OPENING DATE / TOUR ITINERARIES: Section 8 of the
Agreement shall be deleted in its entirety and replaced with the following
(which (i) removes the requirement that Licensee shall open the Exhibition
within one (1) year of the Effective Date; and (ii) extends the Opening Date for
an additional seven (7) month period until October 31, 2016):

 



2

 

“8. EXHIBITION OPENING DATE / TOUR ITINERARIES: Licensee shall open the
Exhibition in the first Venue no later than October 31, 2016 (“Opening Date”).
On a quarterly basis thereafter, Licensee shall provide written notification to
Fox containing the touring itinerary of the Exhibition. Should Licensee fail to
open the Exhibition by the Opening Date or fail to supply the Exhibition’s
touring itinerary to Fox on a quarterly basis, Fox at its election may terminate
this Agreement. Notwithstanding anything to the contrary, it is understood
between the parties that the timing of the Opening Date or a specific touring
itinerary may be adjusted to the extent of any delay caused by an Event of Force
Majeure (as defined in Section 21(e) below) or is directly caused by repeated
unreasonable delays by Fox in exercising its approval rights pursuant to this
Agreement. In this event, the parties shall agree in writing to revise the
Opening Date and specific touring itinerary, and this delay shall not be
considered a breach of this Agreement. Notwithstanding anything in the contrary
contained herein, however, in no event shall any delay contemplated hereunder be
greater than six (6) months unless approved by Fox in writing.”

 

8.             ADVANCE, GUARANTEES, ANNUAL LICENSE FEES, AND ROYALTIES: Section
6(a) of the Agreement shall be deleted in its entirety and replaced with the
following (which (i) extends the various Guarantee recoupment timeframes
affected by the extension of the Opening Date; and (ii) extends the Guarantee
payment dates in subsections (iii) through (v)):

 

“(a) Exhibition Guarantee: During the Initial Term, Licensee shall pay to Fox a
non-refundable minimum “Guarantee” for the Exhibition in the amount of Two
Million U.S. Dollars ($2,000,000), which Guarantee shall be the sum of the
Advance and the “Annual License Fees” (each, defined below) payable in
accordance to the schedule below. Four Hundred Thousand U.S. Dollars ($400,000)
of the Advance (as defined in Section 6(a)(ii) below) shall be recoupable
against only the Ticket & Entertainment Royalty and Merchandising Royalty earned
between the Effective Date and the earlier of one year after the Opening Date or
December 31, 2017. The remaining Three Hundred Fifty Thousand U.S. Dollars
($350,000) of the Advance shall be recoupable against only the Ticket &
Entertainment Royalty and Merchandising Royalty earned during the period between
the date one year after the Opening Date (and in any event no later than
December 31, 2017) and the date two years after the Opening Date (and in any
event no later than December 31, 2018). Thereafter, each Annual License Fee
shall be recoupable against only the Ticket & Entertainment Royalty and
Merchandising Royalty earned with respect to the Exhibition during the twelve
(12)-month period immediately following the payment due date of such Annual
License Fee, and may not be cross collateralized against any other payments or
fees. For the avoidance of doubt and without limitation, neither the Advance,
Annual License Fees, nor the Guarantee are recoupable against the Sponsorship
Royalty or any other Royalty contemplated in this Agreement. The Guarantee shall
be payable as an Advance and Annual License Fees in accordance with the
following schedule:

 

(i)                Two Hundred Fifty Thousand U.S. Dollars ($250,000) payable
(“Option Payment”) pursuant to the Letter Agreement; the parties acknowledge
that as of the Effective Date Licensee has paid to Fox and Fox has received such
Option Payment;

 

(ii)               Five Hundred Thousand U.S. Dollars ($500,000) payable upon
the mutual execution of this Agreement; the parties acknowledge that Licensee
has paid to Fox and Fox has received such payment (collectively, with the Option
Payment referenced above, the $750,000 “Advance”);

 

(iii)              An Annual License Fee of Four Hundred Fifty Thousand U.S.
Dollars ($450,000) payable on the earlier of two (2) years after the Opening
Date or December 31, 2018;

 

(iv)              An Annual License Fee of Four Hundred Thousand U.S. Dollars
($400,000) payable on the earlier of three (3) years after the Opening Date or
December 31, 2019; and

 



3

 

(v)               An Annual License Fee of Four Hundred Thousand U.S. Dollars
($400,000) payable on the earlier of four (4) years after the Opening Date or
December 31, 2020.”

 

By signing in the places indicated below, the parties hereto accept and agree to
all of the terms and conditions hereof.

 

 



PREMIER EXHIBITION MANAGEMENT LLC

(formerly “Licensee”)

  TWENTIETH CENTURY FOX LICENSING &
MERCHANDISING, A DIVISION OF FOX
ENTERTAINMENT GROUP, INC. (“Fox”)       By:  /s/ Daoping Bao   By:  /s/ Richard
Borsini   Its President & CEO     Richard Borsini         Its Senior Vice
President           Date:  June 13, 2016   Date:  May 24, 2016                  
  AWC AG (“Licensee”)                 By:  /s/ Andreas Waschk                
Date: June 13, 2016                  



  

4

 



